"The coroner's is also a very ancient office at the common law" (1 Blackstone, 346), dating from an ordinance of the year 1194 or before then. (1 Pollock  Maitland [2d ed.], 534.) The principal duty of the coroner is to hold an inquisition, with the assistance of a jury, over the body of any person who may have come to a violent death in his county. The office and power of a coroner are "principally judicial." (1 Blackstone, 348; People
v. Jackson, 191 N.Y. 293.) Notwithstanding the ancient and dignified nature of the office, modern ideas of efficient administration of criminal justice have suggested that it be done away with. Coroners were abolished in Massachusetts in 1877 and "able and discreet men learned in the science of medicine" are appointed to be medical examiners to make autopsies and report cases of violent death to a justice of the district. (Revised Laws of Mass. ch. 24.) In New York the office of coroner ceased to be a constitutional office in 1894. By chapter 378, Laws of 1897, the charter of Greater New York, the office of county coroner in the new city was abolished (People ex rel. Burger v.Blair, 21 App. Div. 213; affd., 154 N.Y. 734), and the powers of the county coroners were vested in borough officers who were held to be city officers. (Schultze v. City of New York,152 App. Div. 39; affd., 211 N.Y. 552.)
By chapter 284, Laws of 1915, the office of coroner in Greater New York was abolished, to take effect January 1, 1918, and the office of chief medical examiner of the city of New York was established to be filled by appointment by the mayor. The duty of such chief medical examiner and his assistants is to investigate the circumstances of all violent and suspicious deaths and to file *Page 417 
a written report thereof in his office and to make autopsies if necessary. Appellants contend that the act is unconstitutional and void, as being in conflict with the home rule provision of section 2 of article 10 of the Constitution of the state of New York. Even if the duties of coroner devolved in their entirety upon the chief medical examiner, the legislature had full power to provide that the duties of such office should be exercised by an officer to be appointed by the mayor rather than by several officers to be elected by the boroughs. (People ex rel. Metr.St. Ry. Co. v. State Board of Tax Commissioners, 174 N.Y. 417,434, 435.) City officers may be appointed "by such authorities thereof, as the Legislature shall designate for that purpose." Section 2 of article 10 of the Constitution recognizes counties, cities, towns and villages, but gives no right of local self government to boroughs as such. But the characteristic features of the office and power of a coroner (Code of Crim. Pro. §§ 773-790) are not retained. The chief medical examiner acts without a jury, holds no inquest, renders no decision, holds no one to answer, issues no warrant of arrest. The ancient office is gone and the ancient duties have largely disappeared with it. Another method of investigating suspicious deaths has supplanted crowner's quest. No valid objection on constitutional grounds appears to the change.
The order appealed from should be affirmed, with costs.
HISCOCK, Ch. J., COLLIN, CUDDEBACK, HOGAN, McLAUGHLIN and ANDREWS, JJ., concur.
Order affirmed. *Page 418